DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claims 12 and 13 recites “a first supporter a surface…” and “a second supporter a surface…”, respectively. The Examiner believes that the Applicant intended to write “a first supporter having a surface…” and “a second supporter having a surface…” and the Examiner will examine the claims as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Hennessy et al. (US 2009/0014659) hereinafter known as Hennessy, and further in view of Bogumil (US 2022/0018976).
With regards to claim 1, Hennessy discloses an x-ray detector (Abstract; Fig. 6; portable flat panel digital x-ray detector 60), comprising: 
a radiation detector (Fig. 6) that includes a plastic substrate ([0041]; support layer 78 formed of carbon fiber reinforced plastic material) and a semiconductor element formed on an imaging surface of the substrate ([0038]; 78; transistor, photodiode); and 
a supporter that is formed of foam and that supports the radiation detector ([0044]; compressible material 82 that hold and suspend the detector subsystem 68 within the protective enclosure 62. The compressible material 82 located between 76 and 78).
Hennessy teaches that the support layer 78 is formed of a carbon fiber reinforced plastic material [0041] but doesn’t specifically disclose a flexible substrate.
In the same field of endeavor, Bogumil discloses a digital radiographic detector (Abstract; Fig. 4; 300). Bogumil discloses a flexible substrate layer 420 disposed under an imaging array and comprises of polyimide or carbon fiber. The flexible substrate is formed to allow adjustable curvature of the photosensor array 403 [0039]. Additionally, the reference teaches that the flexible substrate allows the DR detector to capture radiographic images in a curved orientation and can further provide an adjustable curvature in two or three dimensions [0037].
In view of Bogumil, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Hennessy’s detector with a flexible substrate. The motivation is to utilize a flexible substrate which would provide curvature adjustability to the imaging elements on the said substrate and therefore would enable the detector to capture radiographic images in a curved orientation. 

With regards to claim 2, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 1, further comprising: 
a casing (Hennessy; [0036]; Fig. 4; protective housing 62) that includes a front part facing the imaging surface (Hennessy; 72) and a rear part (Hennessy; bottom 72)  facing the front part with the radiation detector (Hennessy; detector subsystem 68)   inbetween and that houses the radiation detector (Hennessy; protective housing 62), 
wherein the supporter (Hennessy; Fig. 6; 82) is placed between the radiation detector (Hennessy; Fig. 6; 68) and the rear part (Hennessy; [0044].

With regards to claim 3, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, wherein part of the supporter is placed without a gap between the radiation detector and the rear part. (Hennessy; Fig. 6; The compressible material 82 located between 76 and 78.)

With regards to claim 4, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, wherein part of the supporter is placed without a gap along an opposite surface of the radiation detector from the imaging surface (Hennessy; Fig. 6; The compressible material 82 on top of imaging panel 72.)

With regards to claim 5, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, further comprising an electric circuit attached to the supporter. (Hennessy; read-out electronics 74)

With regards to claim 6, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 5, wherein the radiation detector, the supporter, and the electric circuit are fixed to each other and constitute an internal  module (Hennessy; [0036]; detector subsystem 68), and the internal module is fixed to at least one among an inner surface of the front part (Hennessy; Fig. 6; 82 is in contact with 62), an inner surface of the rear part (Hennessy; Fig. 6; bottom 82), and an inner surface of a lateral part that connects the front part and the rear part (Hennessy; [0040]; “…the 2D flat panel substrate of the imaging panel 72 is bonded to the low density core 76 using an adhesive 80.”).

With regards to claim 7, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, wherein the rear part has a recess, and the radiation detecting device further includes an electric circuit housed in the recess. (Bogumil; [0041])

With regards to claim 8, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, further comprising: 
an electric circuit (Hennessy; read-out electronics 74) (Bogumil; [0048]); and 
a heat diffusion sheet positioned so as to face an element among elements constituting the electric circuit, the element generating heat when the electric circuit is active (Bogumil; [0048]).

With regards to claim 9, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, wherein the casing is made of carbon fiber reinforced resin. (Hennessy; [0033]; “…the protective enclosure 62 may be formed of a lightweight, durable composite material such as a carbon fiber reinforced plastic material or carbon fiber reinforced plastic material….”)

With regards to claim 10, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, further comprising at least one electromagnetic-field shielding layer placed at an imaging surface-side and/or an opposite surface-side from the imaging surface-side. (Bogumil; [0039]; radio-opaque shield layer)

With regards to claim 11, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 2, wherein the supporter is formed of at least two types of foam that have different degrees of rigidity. (Hennessy; [0042][0043]; Low density rigid and semi-rigid material and the low-density core can have integral solid rigid support structures to improve rigidity and stiffness.)(See also [0047])

With regards to claim 12, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 11,
further comprising an electric circuit (Hennessy; read-out electronics 74) (Bogumil; [0048]), wherein the supporter includes 
a first supporter (Hennessy; middle 82 between 76 and 78) a surface of which is in contact with the radiation detector (Hennessy; imaging panel 72)   and another surface 78 of which is in contact with the electric circuit 74 and 
a second supporter (Hennessy; edge and bottom 82) a surface of which is in contact with the first supporter and another surface of which is in contact with the rear part (bottom 62), and 
the first supporter includes 
a first foam (Hennessy; [0044]) constituting a surface layer part that is in contact with the radiation detector and 
a second foam constituting a core part that is in contact with the surface layer part in a direction in which the radiation detector and the second supporter are arranged (Hennessy; [0044]; edge 82).
The references does not specifically disclose that the expansion ratio of the first foam is less than an expansion ratio of the second foam, however, Hennessey discloses that the two impact absorbing layers may be composed of similar or dissimilar impact absorbing material(s) and top layer (of the said two impact absorbing layers)  may be formed of foam having pronounced elastic properties whereas the bottom layer may be formed of polyurethane, PVC, or other material with less pronounced elastic characteristics [0047]. It would have been obvious to one of ordinary skill within the art to recognize that elastic properties correlate to the claim limitation of expansion ratio.  The claim limitation is met.

With regards to claim 13, Hennessy, in view of Bogumil, discloses the radiation detecting device according to claim 11,
further comprising an electric circuit (Hennessy; read-out electronics 74) (Bogumil; [0048]), wherein the supporter includes 
a first supporter (Hennessy; middle 82 between 76 and 78) a surface of which is in contact with the radiation detector (Hennessy; imaging panel 72)   and another surface 78 of which is in contact with the electric circuit 74 and 
a second supporter (Hennessy; edge and bottom 82) a surface of which is in contact with the first supporter and another surface of which is in contact with the rear part (bottom 62), and 
the second supporter includes 
a first foam (Hennessy; edge foam 82) constituting a surface layer part that extends from the first supporter to the rear part  and 
a second foam constituting a core part that is in contact with the surface layer part in a direction in which an inner surface of the rear part extends (Hennessy; [0040]; “…the 2D flat panel substrate of the imaging panel 72 is bonded to the low density core 76 using an adhesive 80.”).
The references does not specifically disclose that the expansion ratio of the first foam is less than an expansion ratio of the second foam, however, Hennessey discloses that the two impact absorbing layers may be composed of similar or dissimilar impact absorbing material(s) and top layer (of the said two impact absorbing layers)  may be formed of foam having pronounced elastic properties whereas the bottom layer may be formed of polyurethane, PVC, or other material with less pronounced elastic characteristics [0047]. It would have been obvious to one of ordinary skill within the art to recognize that elastic properties correlate to the claim limitation of expansion ratio.  The claim limitation is met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ushikura et al. (US 2022/0082714)
Mruthyunjaya et al. (US 2015/0369930)
Oda (US 2015/0260852)
Hayashida (US 2006/0038132)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884